But on cause shown, the Court,
Ashe, J. and Spencer, J.
suspended the execution of this sentence until next term.
He was bailed and entered into recognizance, himself in the sum of £. 3000, and his two securities in that of £. 1000 each.
*54At May term last, the Court, (Spencer, J. alone) met; but the small-pox raging then in Newbern, no business was done, and the Court was adjourned, to the first day of the Court in course.
And at this term, he was brought to the bar, and pleaded a pardon from the Governor, which being read and inspected by the Court, Ashe, J. and Spencer, J. was allowed, and
The prisoner discharged.
*** The same indulgence has since been shown to the defendants, at Wilmington, in the case of the State vs. Snead, and at Newbern, in that of the State vs. Hyson.